Citation Nr: 0724320	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-15 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased rating for low back disability, 
currently evaluated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO).

The medical evidence of record shows various diagnoses for 
the veteran's disability, to include degenerative disc 
disease, osteoarthritis, and spinal stenosis.  The 
categorization of the veteran's disability has been changed 
to the one displayed on the cover page to reflect as such.  

In December 2001, the veteran filed a claim for an increased 
rating for his service-connected low back disability.  A 
March 2002 rating decision granted the veteran an increase to 
20 percent, effective October 2001.  The veteran filed a 
timely notice of disagreement (NOD) with that decision, and a 
statement of the case (SOC) and rating decision were issued 
in July 2003.  Both the SOC and rating decision stated that 
the veteran was being granted a further increase to 
40 percent, but no more, effective October 2001.  The letter 
giving the veteran notice of the July 2003 rating decision 
stated that he had "one year from the date of this letter to 
appeal the decision."  The veteran submitted a VA Form 9 in 
May 2004, approximately 10 months after the notification 
letter, July 2003 rating decision, and SOC.  The RO processed 
this letter as a notice of disagreement with the July 2003 
decision rather than as a substantive appeal.  As explained 
in an April 2005 SOC, the RO believed that the VA Form 9 was 
not filed in a timely manner for purposes of substantiating 
an appeal of the March 2002 rating decision, and therefore, 
that decision had become final.  While the agency of original 
jurisdiction may close a case for failure to respond after 
receipt of the statement of the case, the timeliness or 
adequacy of response shall be determined by the Board.  
38 U.S.C.A. § 7105(d)(3).  

The Court of Appeals of Veteran's Claims (Court) has held 
that where a claimant has filed an NOD as to an RO decision 
assigning a particular rating, a subsequent RO decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal, and no new 
jurisdiction-conferring NOD may be filed as to that 
subsequent decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The veteran was not required to file an additional NOD when 
he was granted a higher evaluation, as it was presumed that 
he was seeking the maximum benefit available under the law.  
See id.  However, the notice of the rating decision granting 
a higher evaluation notified the veteran that he had one year 
to appeal the decision.  While further instructions were 
attached with the notification letter, the Board can see how 
this may have been confusing to the veteran.  The veteran 
filed what he believed to be a timely appeal.  In fairness to 
the veteran, the Board finds that the VA Form 9 received in 
May 2004 was timely filed.  Therefore, for purposes of this 
appeal, the date of claim is December 2001.

On his May 2005 VA Form 9, the veteran requested a Travel 
Board hearing.  In March 2006, he submitted a statement 
requesting a hearing with the RO and the option of a Travel 
Board hearing if the denial of his claim continued.  
Subsequently, the veteran indicated to his representative his 
desire to withdraw both his request for a Travel Board 
hearing and his request for a hearing with the RO.  These 
hearing requests were withdrawn by the veteran's 
representative in letters received August 2006 and August 
2007, respectively.  The Board finds that there is no 
outstanding request for a hearing.    

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900 (2006).


FINDINGS OF FACT

1.  The veteran's low back disability is currently manifested 
by limitation of motion and constant pain.  At times, the 
veteran walks hunched forward and uses a cane, corset, and 
walker.  Unfavorable ankylosis of the entire spine, 
significant neurological changes, and incapacitating episodes 
of at least 6 weeks during the past 12 months are not shown.

2.  It is more likely than not that the veteran's low back 
disorder more nearly approximates unfavorable ankylosis of 
the lumbar spine.
CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the schedular criteria have been met for an increased rating 
of 50 percent, but not more, for low back disability under 
any applicable criteria.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs), 5293 (2002), 5286, 5289, 5292, 5293, 5295 (2003), 5235 
through 5243 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in an April 2005 letter, which was issued after initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

As noted above, the April 2005 VCAA letter was issued after 
the initial determination of the claim on appeal; however, 
any defect with respect to timing of the VCAA notice 
requirements was harmless error.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  Following the issuance of that letter, 
the veteran has had an opportunity to respond to the VCAA 
letter, supplement the record, and participate in the 
adjudicatory process.  The claim was subsequently 
readjudicated by the RO in June 2005, when the RO issued a 
supplemental statement of the case.  In August 2005, after 
proper VCAA notice was given, the veteran indicated that he 
had no further evidence to submit.  The veteran has also 
demonstrated that he has actual knowledge of what is needed 
to substantiate his claim for an increase.  For example, in a 
January 2007 statement, he asserts that the pain from his 
disability has incapacitated him for more than 6 weeks during 
the past 12 months.  For these reasons, the veteran has not 
been prejudiced by the timing of a fully-compliant VCAA 
letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
these elements; however, the Board finds no prejudice to the 
veteran.  See Bernard, 4 Vet. App. 384.  The veteran was 
awarded service connection for his low back disability in 
1946; therefore, the first three elements are not in dispute.  
The veteran is appealing the degree of disability, 
demonstrating that he has actual knowledge of this element.  
Finally, the RO will provide effective date information when 
promulgating the rating following this decision.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records, a statement from the veteran's brother, private 
medical records, and service medical records.  VA 
examinations were provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran has asserted that his low back disability is 
worse than currently evaluated.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath, 1 Vet. App. 589.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria in the VA schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the former criteria and the amended criteria for the 
benefit of comparing the criteria.

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Diagnostic Code 5286, in effect before September 26, 2003, 
allows for a 60 percent evaluation for ankylosis of the spine 
at a favorable angle, and a 100 percent evaluation for 
ankylosis of the spine at an unfavorable angle.  38 C.F.R. 
§ 4.71a, DC 5286 (2003).  Under DC 5289, in effect before 
September 26, 2003, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, DC 5289 
(2003).  Under the provisions of DC 5292, in effect before 
September 26, 2003, the highest rating allowable pursuant to 
that diagnostic code, 40 percent, will be awarded upon 
evidence of severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, DC 5292 (2003).  

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warrants a 40 percent evaluation, the 
highest rating allowable under that diagnostic code, with 
evidence of a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
DC 5295 (2003).  

The former provisions of DC 5293, in effect before 
September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
DC 5293, a 40 percent rating requires evidence of 
intervertebral disc disease which is severely disabling with 
recurring attacks and intermittent relief.  The highest 
evaluation allowable pursuant to this diagnostic code, 
60 percent, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
DC 5293 (2002).  

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, in relevant parts: 

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, DC 5243 (in effect from 
September 26, 2003).  

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC5242 (degenerative arthritis of the spine) 
(see also, DC 5003), DC 5243 (intervertebral disc syndrome) 
are evaluated under the following general rating formula for 
diseases and injuries of the spine (unless intervertebral 
disc syndrome is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), in relevant parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.    

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, DCs 5235-5243 (in effect from 
September 26, 2003).  

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate DCs for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DCs, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For 
the purpose of rating disability from arthritis, the cervical 
vertebrae, dorsal vertebrae, and lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f).  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
after resolving reasonable doubt in the veteran's favor, he 
is entitled to a 50 percent evaluation for his low back 
disability, but no more, because his condition more nearly 
approximates unfavorable ankylosis of the lumbar spine.  

In a May 2005 letter, the veteran's twin brother reported 
that the veteran cannot walk more than a very short distance 
before he must sit, and that when he walks he is "bent 
forward."  March 2007 and October 2006 VA examinations show 
that the veteran's lumbar spine range of motion is very 
limited and that he has constant pain.  The VA examiner from 
October 2006 noted that the veteran had significant 
difficulty with walking and that he used a cane, back brace, 
and a walker.  In January 2007, a private physician reported 
that an X-ray from that month "showed evidence of bridging 
ankylosis of the entire Thoracic Spine as well as L1-L2 and 
L3-L4 levels of the LS Spine."  The Board finds that 
resolving reasonable doubt in favor of the veteran, his 
condition as described by him, his brother, and medical 
professionals, more nearly approximates unfavorable ankylosis 
of the thoracolumbar spine (new criteria) or the lumbar spine 
(old criteria) than the other applicable criteria.  See 
38 C.F.R. § 4.71a, DCs, 5289 (2003), 5235 through 5243 
(2006).  Therefore, the Board finds that the veteran warrants 
a 50 percent evaluation, but no more, for his low back 
disability.  

The preponderance of the evidence is against a finding that 
the veteran warrants an evaluation in excess of 50 percent.  
Under the relevant diagnostic codes, the veteran would need 
unfavorable ankylosis of the entire spine, incapacitating 
episodes of at least 6 weeks during the past 12 months, 
separate neurological manifestations of his low back 
disability, or evidence of pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief to warrant an evaluation in excess of 
50 percent.  See 38 C.F.R. § 4.71a, DCs, 5293 (2002), 5286, 
5293 (2003), 5235 through 5243 (2006).  None of these 
circumstances are shown.  

VA examinations in March 2003, October 2004, October 2006, 
and March 2007 all show that while the veteran's lumbar spine 
range of motion is limited, he can move his spine.  For VA 
compensation purposes, "unfavorable ankylosis of the entire 
spine" is a condition in which the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, DCs 
5235 through 5243 (2006).  

While the Board is allowing an evaluation based on 
unfavorable ankylosis of the thoracolumbar spine and lumbar 
spine, the Board notes that this is because the veteran's 
condition more nearly approximates these conditions, and not 
because the veteran's condition meets every requirement under 
the appropriate diagnostic codes.  See id.; see also 
38 C.F.R. § 4.7 (2006), 4.71a DC 5286 (2003).  The 
preponderance of the competent medical evidence of record 
shows that the veteran has motion in his spine.  An increased 
evaluation based on unfavorable ankylosis of the entire spine 
is not warranted.  See 38 C.F.R. § 4.71a, DCs, 5286 (2003), 
5235 through 5243 (2006).

Considering incapacitating episodes, in a January 2007 letter 
the veteran stated that the pain he experiences related to 
his low back disability has incapacitated him for much more 
than 6 weeks during the last 12 months.  However, for VA 
rating purposes, incapacitating episodes are defined as 
periods of acute signs and symptoms due to intervertebral 
disc syndrome that require bed rest prescribed by a physician 
and treatment by a physician.  See 38 C.F.R. § 4.71a, DCs, 
5293 (2003), 5243 (2006).  The veteran has submitted a 
prescription from November 2003 which states that he "is at 
bedrest [and] undergoing therapy."  This prescription does 
not note for how long the veteran was prescribed bed rest.  
At the veteran's October 2006 VA examination, he reported no 
incapacitating episodes in the last 12 months.  The Board 
finds that the preponderance of the evidence is against a 
finding that the veteran has had more than 6 weeks of 
incapacitating episodes in the last 12 months; and as such, 
an evaluation in excess of 50 percent is not warranted based 
on incapacitating episodes under the relevant diagnostic 
codes.  See id.   

A March 2002 VA examination showed that at that time reflexes 
were absent at the veteran's ankles.  The veteran was then 
given a neurological examination in April 2003.  This 
examination shows that the veteran's reflexes were normal 
throughout bilaterally symmetrical.  The examiner reported 
that there was no evidence of neuropathy or radiculopathy on 
the examination.  At a private examination that same month, 
the veteran reported that he sometimes had numbness going 
down his legs, especially when walking.  The physician 
reported that there was no sensory deficit noted, and the 
veteran's ankle and knee reflexes were normal.  Later 
examinations show that sensation in the veteran's lower 
extremities is intact.  These examinations also show that the 
veteran sometimes has absent or diminished reflexes at the 
knees and ankles.  The most recent VA examination, from March 
2007, shows that at that time the veteran had some weakness 
bilaterally for knee extension, ankle dorsiflexion and 
plantar flexion, and great toe extension.  The veteran also 
had hypoactive reflexes in both his ankles and his left knee.  
He had absent reflex in his right knee.  While the medical 
evidence shows that at times the veteran has some 
neurological problems, the preponderance of the evidence is 
against a finding that the veteran has significant 
neurological changes associated with his low back disability.

Additionally, the evidence described above is against a 
finding that the veteran has persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  While absent ankle 
jerk and other neurological problems have been shown at 
times, the evidence does not show that these conditions are 
persistent and with little intermittent relief.  Therefore, a 
higher evaluation is not warranted under the former DC 5293.  
See 38 C.F.R. § 4.71a, DC, 5293 (2002).  

The veteran is competent to report his symptoms.  The veteran 
has asserted that he warrants a higher evaluation, the Board 
agrees and has granted an evaluation of 50 percent.  To the 
extent that the veteran has asserted that he warrants more 
than a 50 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
50 percent for low back disability, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for low back 
disability are clearly contemplated in the Schedule and that 
the veteran's service-connected disability is not exceptional 
nor unusual such as to preclude the use of the regular rating 
criteria. 



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation of 50 percent, but no more, for 
low back disability is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


